Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

Terminal Disclaimer
	The terminal disclaimer filed on 8/31/20 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [11/9/21] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 2, 7, 12, 19 the prior art of record, specifically da Silva; Icaro et al. (US 20180343595) teaches A method for wireless communication performed by a base station (BS), comprising. (Paragraph: 174);
However, none of the prior art cited alone or in combination provides the motivation to teach identifying a synchronization signal (SS) block index associated with a SS block; and transmitting the SS block including a tertiary synchronization signal (TSS) and a physical broadcast channel (PBCH), wherein the TSS comprises a sequence indicative of at least a portion of the SS block index associated with the SS block, wherein the TSS is frequency division multiplexed with the PBCH in two or more orthogonal frequency-division multiplexed (OFDM) symbols of the SS block, and wherein the PBCH is modulated based at least in part on the TSS. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 2-25 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Wang, Shuang, Xin Zhang, and Dacheng Yang. "A joint sequence design for multi-beam detection in millimeter wave cellular systems." 2017 3rd IEEE International Conference on Computer and Communications (ICCC). IEEE, 2017. - provides Due to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641